In this case, the Court of Civil Appeals reversed the judgment of the District Court and remanded the cause. In order to confer jurisdiction upon this court, the applicants, appellees in the Court of Civil Appeals, alleged in their petition, that the decision of that court practically settled the case. We granted the writ of error because we thought that this allegation was true, and not because we were of opinion that the application showed error in the decision of the Appellate Court. We have previously ruled that this course is necessary in such cases, in order to enable us to make the disposition of the cause required by the statute. Rev. Stats., art. 941.
The case having been submitted, we have again considered it upon its merits, and have concluded that the ruling of the Court of Civil Appeals is correct. For the grounds for this conclusion we need only refer to the opinion of that court.
So much of the judgment of the Court of Civil Appeals as reverses the judgment of the District Court is affirmed; but in so far as that judgment remands the cause it is reversed, and judgment is here rendered for defendant in error.
Affirmed and rendered.
Delivered January 21, 1897.
Beaty  Culver, in support of a motion for rehearing, cited Rev. Stats., art. 5175a, and discussed same in connection with arts. 3237 and 2093.
                    ON MOTION FOR REHEARING.